              IN THE UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF ARK ANS AS
                       PINE BLUFF DIV ISIO N

HOWARD TOG O WOO D, JR.
ADC #155339                                                    PLAINTIFF

v.                        No. 5:19-cv-228-DPM

THO MAS BURNS, General Cou nsel,
Arkansas Depa rtme nt of Correction, and
WENDY KELLEY, Director, ADC                                DEF END ANT S

                                  ORDER

     On de nova revie w, the Cour t adop ts Mag istra te Judg e Volp e's
                                                                    d's
reco mme ndat ions as mod ified , Ng 7 & 11, and over rules Woo
                                                                          The
objections and clarifications, NQ 8 & 9. FED. R. Crv. P. 72(b)(3).
                                                                             g
modi ficat ion: Woo d hasn 't show n actua l injur y beca use his unde rlyin
                                                                        civil
claim does n't invo lve a chall enge to his conv ictio n or an alleg ed
                                                                         e v.
right s viola tion. Lewis v. Casey, 518 U.S. 343, 354-55 (1996); Whit
 Kaut zky, 494 F.3d 677, 680-81 (8th Cir. 2007).        His com plain t will
                                                                            .
 there fore be dism issed with out preju dice for failu re to state a claim
                                                                            .
 This dism issal coun ts as a "stri ke" for the purp oses of 28 U.S.C
 § 1915(g).   An in forma pauperis appe al from this Orde r and
                                                                       .
 acco mpan ying Judg men t wou ld not be take n in good faith. 28 U.S.C
 § 1915(a)(3).
So Ordered .




               -2-
